Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez et al. (US 9640962 B2) hereinafter Ramirez.
Regarding claim 1, Ramirez discloses, in Fig.1, a jbox interface chassis (20), comprising: at least one fastener interface ( see screw hole on 20 that receives 22)  to receive at least one fastener (22) to retain the jbox interface chassis in a fixed position within an electrical junction box (10;Fig.2); a rear wire interface (32;Fig.3) to individually secure each of a plurality of wires ( see wires connected to 32 in Fig.3) available within the electrical junction box to the jbox interface chassis; at least one retainer ( see grooves 44 in 20 that receives 50 in Fig.8 and Fig.11) to selectively: engage a retaining feature (56) of an inserted pluggable modular device (50;Fig.8) to thereby selectively retain the inserted pluggable modular device within the jbox interface chassis, and provide a release function to release the inserted pluggable modular device from the jbox interface chassis (see 54 in Fig.7 release button to release 50 from the slot within 20); and a front pluggable interface (60;Fig.11) to electrically connect the individually secured wires on the rear wire interface to one or more discrete pluggable ports ( ports 55 and 57on 50; Fig.13) for pluggable connection to the inserted pluggable modular device (50).
Regarding claim 2, Ramirez discloses wherein the at least one fastener interface comprises: a first fastener interface to receive a first fastener; and a second fastener interface to receive a second fastener (see screw holes in 20 and screws 20 in Fig.2).
Regarding claim 3, Ramirez discloses wherein each of the first and second fastener interfaces is configured to receive a screw that is screwed into the electrical junction box to retain the jbox interface chassis in the fixed position within the electrical junction box (see 22 and 20 in Fig.2).
Regarding claim 4, Ramirez discloses, wherein the front pluggable interface comprises a plurality of slots (see 60) configured to receive corresponding blades of a pluggable modular device (see 57;Fig.13).
 Regarding claim 5, Ramirez discloses wherein a front surface of the front pluggable interface is electrically insulated such that a user can touch the front pluggable interface with a finger without making an electrical connection between any of the discrete pluggable ports (surroundings of 60 are formed of an insulating material; also see 62 of Fig.13).
Regarding claim 6, Ramirez discloses wherein the retaining feature of the inserted pluggable modular device comprises a cutout in a casing of the inserted pluggable modular device (see cutout formed between 56 in Fig.8).
Regarding claim 7, Ramirez discloses a pluggable modular device, comprising: an external-facing electrical device (50); a casing (50) with a rear pluggable interface (see 55 and 57 in Fig.13) to provide electrical connections between the external-facing electrical device (50) and a front pluggable interface (60) of a jbox interface chassis (20); and at least one retaining feature (56) on the casing to interact with at least one retainer (44;Fig.11) of the jbox interface chassis as the casing is inserted within the jbox interface chassis, wherein the at least one retaining feature on the casing operates in conjunction with the at least one retainer of the jbox interface chassis to selectively retain and release the inserted pluggable modular device ( 56 slidably engages with slot 44 to insert and remove the module 50).
 Regarding claim 8, Ramirez discloses a  jbox interface chassis (20), comprising: a fastener interface (see screw holes in 20 in Fig.2) to receive at least one fastener (22) to retain the jbox interface chassis in a fixed position within an electrical junction box (10); a rear wire interface (32;Fig.3) to secure a wire available within the electrical junction box to the jbox interface chassis (wiring within 10 is connected to 32 of 20); at least one retainer (44)  to selectively retain the inserted pluggable modular device within the jbox interface chassis , and selectively release the inserted pluggable modular device from the jbox interface chassis ( 56 slidably engages with slot 44 to insert and remove the module 50); and a front pluggable interface (60)  to electrically connect wire on the rear wire interface to a pluggable port ( port behind 50 that engages with 60) for pluggable connection to the inserted pluggable modular device (50).
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Korcz et al. (US 2014/0262418) Baldwin (US 8816200 B1) and Shotey et al. (US 8242364 B1).
Korcz discloses an electrical box interface.
Baldwin discloses an electrical box enclosure device.
Shotey discloses an electrical covering plate device for an electrical box.
The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848